DETAILED ACTION

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, HARA (JP 2016132314 A, see English Machine Translation) teaches the power storage device cooling structure comprising at least one battery module, a battery case, and a distribution duct having a plurality of distribution paths, and KONDO (EP 1408209 A1) teaches the interconnection portions having an insertion structure between the inflow portions with the air intake ports and the plurality of distribution portions.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“the plurality of distribution paths having a second distribution path with an open end surrounded by a coupling portion extending in a direction of a cross section of the open end, the second distribution path being connected to a second ventilation path of the plurality of ventilation paths via a planar sealing structure in which a sealing material is held on the coupling portion in a compressed state, so that the open end of the second distribution path is not connected with an open end of the second ventilation path by insertion”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726